Citation Nr: 1214879	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  03-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the eyes, claimed to be the result of Department of Veterans Affairs medical treatment in March 1960. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the skin, claimed to be the result of Department of Veterans Affairs medical treatment in March 1960.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1951 to May 1952. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a February 2005 decision, the Board, in pertinent part, denied service connection for residuals of mustard gas exposure, including tuberculosis; weakness and pain in the arms, back, and legs; loss of appetite and trouble swallowing; bleeding gums and a rash on the mouth; and loss of balance.  The appellant appealed the Board's February 2005 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2007 memorandum decision, the Court vacated and remanded that part of the Board's February 2005 decision denying service connection for residuals of mustard gas exposure, including tuberculosis; weakness and pain in the arms, back, and legs; loss of appetite and trouble swallowing; bleeding gums and a rash on the mouth; and loss of balance. 

In December 2007, the Board remanded the matter to the RO for additional evidentiary development.  While the matter was in remand status, in an October 2008 rating decision, the RO denied service connection for a heart condition as well as compensation pursuant to 38 U.S.C.A. § 1151 for an eye disability and a skin disability.  The RO also determined that new and material evidence had not been received to reopen a previously denied claim of service connection for tuberculosis on a direct basis.  The appellant appealed the RO's determination.  In July 2010, the Board denied the service connection issues and remanded the issues regarding entitlement to compensation under 38 U.S.C.A. § 1151 for an eye disability and a skin disability for additional development.  The case has been returned to the Board and is ready for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the eyes, claimed to be the result of Department of Veterans Affairs medical treatment in March 1960 and entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the skin, claimed to be the result of Department of Veterans Affairs medical treatment in March 1960.  

In July 2010, the Board remanded this claim for additional development.  At that time the RO was instructed to provide the appellant and her attorney with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to the information or evidence needed to establish entitlement to compensation under 38 U.S.C.A. § 1151.  In addition to the basic notice, the appellant was to be specifically asked to identify the specific eye and skin symptoms she was claiming as additional disability as well as asked to provide specific information with which to identify and locate any clinical records she feels may be relevant to her claim.  Review of the file reveals that the mandates presented by the Board were not adequately followed.  In this regard while a notice letter was sent, the Veteran was not specifically advised that she should identify the specific eye and skin disorders that she was claiming as additional disability.   A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter regarding her claim.  Advise her that she must provide to VA the specific symptoms or disorders that she is claiming as additional disability due to Department of Veterans Affairs medical treatment in March 1960.  Allow her the appropriate amount of time to respond.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  After conducting any additional development deemed necessary based on any response received from the appellant, the RO should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the appellant and her attorney should be provided a supplemental statement of the case and an appropriate period of time to respond.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



